Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Ling on 10/28/2021.

The application has been amended as follows: 

1. (Previously Presented) A method for random access in a base station, comprising: 
receiving from a user equipment repetition transmissions of a first message including a random access preamble; 
repeatedly transmitting to the user equipment a second message including a random access response, RAR, wherein the second message is configured to have a characteristic dependent upon a first repetition level, wherein the first repetition level is indicative of a repetition level which is to be used by the user equipment in repeatedly transmitting a third message; 
receiving from the user equipment repetition transmissions of the third message; and 
repeatedly transmitting to the user equipment a fourth message including a contention resolution;

wherein the second repetition level is indicative of the uplink repetition level and the downlink repetition level to be used in performing repetition transmissions between the base station and the user equipment after the random access procedure.

2. (Original) The method according to claim 1, wherein the fourth message is configured to have a characteristic dependent upon the second repetition level.

3. (Previously Presented) The method according to claim 1, wherein a random access radio network temperate identity, RA-RNTI, in the RAR is computed at least based on the first repetition level.

4. (Original) The method according to claim 3, wherein the RA-RNTI is computed based on an index of a subframe where the preamble repetition starts, an index of frequency on which the repetition transmissions are performed, and a repetition level index of the first repetition level.

5. (Previously Presented) The method according to claim 1, wherein the second message is scrambled by a scrambling code dependent upon the first repetition level.

6. (Previously Presented) The method according to claim 1, wherein the second message has a specific field to indicate the first repetition level.

7. (Original) The method according to claim 2, wherein the fourth message is scrambled by a scrambling code dependent upon the second repetition level.

8. (Original) The method according to claim 2, wherein the fourth message has a specific field to indicate the second repetition level.

9. (Previously Presented) The method according to claim 1, wherein the first repetition level is indicative of at least one of: 
a repetition level which is used by the base station in repeatedly transmitting the second message; 
or 
a repetition level which is to be used by the base station in repeatedly transmitting the fourth message.

10. (Cancelled)

11. (Previously Presented) The method according to claim 1, wherein the user equipment is a coverage enhanced machine type communication user equipment.

12. (Previously Presented) A base station, comprising: 
a receiver configured to receive from a user equipment, repetition transmissions of a first message including a random access preamble; 

the receiver further configured to receive from the user equipment repetition transmissions of the third message; 
the transmitter further configured to repeatedly transmit to the user equipment a fourth message including a contention resolution; 
wherein the fourth message is configured to have a field that indicates a second repetition level; and 
wherein the second repetition level is indicative of the uplink repetition level and the downlink repetition level which are to be used in performing repetition transmissions between the base station and the user equipment after the random access procedure.

13. (Original) The base station according to any of claim 12, wherein the fourth message is configured to have a characteristic dependent upon the second repetition level.

14. (Previously Presented) The base station according to claim 12, wherein a random access radio network temperate identity, RA-RNTI, in the RAR is computed at least based on the first repetition level.



16. (Previously Presented) The base station according to claim 12, wherein the second message is scrambled by a scrambling code dependent upon the first repetition level.

17. (Previously Presented) The base station according to claim 12, wherein the second message has a specific field to indicate the first repetition level.

18. (Original) The base station according to claim 13, wherein the fourth message is scrambled by a scrambling code dependent upon the second repetition level.

19. (Original) The base station according to claim 13, wherein the fourth message has a specific field to indicate the second repetition level.

20. (Previously Presented) The base station according to claim 12, wherein the first repetition level is indicative of at least one of: a repetition level which is used by the base station in repeatedly transmitting the second message; or a repetition level which is to be used by the base station in repeatedly transmitting the fourth message.

21. (Cancelled)

22. (Currently Amended) The base station according to claim 12, wherein the user equipment is a coverage enhanced machine type communication user equipment.

23. (Previously Presented) A method for random access in a user equipment, comprising: 
repeatedly transmitting to a base station a first message including a random access preamble; 
receiving from the base station repetition transmissions of a second message including a RAR, wherein the second message is configured to have a characteristic dependent upon a first repetition level, wherein the first repetition level is indicative of a repetition level which is to be used by the user equipment in repeatedly transmitting a third message; 
repeatedly transmitting to the base station the third message; 
receiving from the base station repetition transmission of a fourth message including a contention resolution; 
wherein the fourth message is configured to have a field that indicates a second repetition level; and 
wherein the second repetition level is indicative of the uplink repetition level and the downlink repetition level which are to be used in performing repetition transmissions between the base station and the user equipment after the random access procedure.

24. (Original) The method according to claim 23, wherein the fourth message is configured to have a characteristic dependent upon a second repetition level.

25. (Previously Presented) The method according to claim 23, wherein the user equipment is a coverage enhanced machine type communication user equipment.

26. (Previously Presented) A user equipment, comprising: 
a transmitter configured to repeatedly transmit to a base station a first message including a random access preamble; 
a receiver configured to receive from the base station repetition transmissions of a second message including a RAR, wherein the second message is configured to have a characteristic dependent upon a first repetition level, wherein the first repetition level is indicative of a repetition level which is to be used by the user equipment in repeatedly transmitting a third message; 
the transmitter further configured to repeatedly transmit to the base station the third message; 
the receiver further configured to receive from the base station repetition transmission of a fourth message including a contention resolution; 
wherein the fourth message is configured to have a field that indicates a second repetition level; and 


27. (Previously Presented) The user equipment according to claim 26, wherein the fourth message is configured to have a characteristic dependent upon a second repetition level.

28. (Previously Presented) The user equipment according to claim 26, wherein the user equipment is a coverage enhanced machine type communication user equipment.




Allowable Subject Matter
Claims 1-9, 11-20, 22-28 allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 12, YANG ‘640 teaches a method for random access in a base station, comprising:
(fig. 7, par. 96, 104, 105, UE transmitting Random Access Preamble with a repetition number Np);
repeatedly transmitting to the user equipment a second message including a random access response, RAR (Fig. 7, par. 96, 107, 108, 109, repeating transmitting RAR and RAR-PDCCH to UE with repetition number Nr and Nd), wherein the second message is configured to have a characteristic dependent upon a first repetition level (fig. 9, par. 96, par. 161, the RAR signal includes repeated transmission number for the PRACH signal; par. 52, 96, 165, wherein the RA-RNTI value is according to the PRACH repetition number of times Np, the random access response, the RA-RNTI is masked to the CRC, par. 136-141, wherein the RAR or second message is configured with Nm), wherein the first repetition level is to be used by the user equipment in repeatedly transmitting a third message (par. 136-141, wherein the Msg3-infor, including the Msg3 repetition number of times Nm, is transmitted to the UE using the SIB or RAR);
receiving from the user equipment repetition transmissions of a third message (fig. 9, par. 96, 110, 111, receiving Msg3 with a repetition number of times of Msg3 is defined as Nm); and transmitting to the user equipment a fourth message including a contention resolution (fig. 9, par. 96, 143, 144, transmitting the DL grant for scheduling a specific PDSCH (referred to as "Msg4") transmitted for contention resolution, with the PDSCH having a repetition number of times);
wherein the second repetition level is indicative of the uplink repetition level and the downlink repetition level which are to be used in performing repetition transmissions (fig. 9, par. 96, 143, 144, with the PDSCH/PUSCH having a repetition number of times); 
wherein the second repetition level is indicative of the uplink repetition level and the downlink repetition level which are to be used in performing repetition transmissions between the base station and the user equipment after the random access procedure (fig. 9, par. 96, 143, 144, with the PDSCH/PUSCH having a repetition number of times).

YANG ‘011 teaches repeatedly transmitting to the user equipment a fourth message including a contention resolution (par. 123, 125, repeatedly transmitting Msg4).
LEE et al. (US 20110292893) teaches contention resolution message includes interval period information (par. 88). 

However, the prior art of record fails to teach “wherein the fourth message is configured to have a field that indicates a second repetition level; wherein the second repetition level is indicative of the uplink repetition level and the downlink repetition level to be used in performing repetition transmissions between the base station and the user equipment after the random access procedure” in the claims as a whole. 


Regarding claims 23, 26, YANG ‘640 teaches a method for random access in a user equipment, comprising:
repeatedly transmitting to a base station a first message including a random access preamble (fig. 7, par. 96, 104, 105, UE transmitting Random Access Preamble with a repetition number Np);
receiving from the base station repetition transmissions of a second message including a RAR (Fig. 7, par. 96, 107, 108, 109, repeating transmitting RAR and RAR-PDCCH to UE with repetition number Nr and Nd), wherein the second message is configured to have a characteristic dependent upon a first repetition level (fig. 9, par. 96, par. 161, the RAR signal includes repeated transmission number for the PRACH signal; par. 52, 96, 165, wherein the RA-RNTI value is according to the PRACH repetition number of times Np, the random access response, the RA-RNTI is masked to the CRC, par. 136-141, wherein the RAR or second message is configured with Nm), wherein the first repetition level is indicative of a repetition level which is to be used by the user equipment in repeatedly transmitting a third message (par. 136-141, wherein the Msg3-infor, including the Msg3 repetition number of times Nm, is transmitted to the UE using the SIB or RAR);
repeatedly transmitting to the base station the third message (fig. 9, par. 96, 110, 111, transmitting Msg3 with a repetition number of times of Msg3 is defined as Nm); receiving from the base station transmission of a fourth message including a contention resolution (fig. 9, par. 96, 143, 144, receiving the DL grant for scheduling a specific PDSCH (referred to as "Msg4") received for contention resolution, with the PDSCH having a repetition number of times);
(fig. 9, par. 96, 143, 144, with the PDSCH/PUSCH having a repetition number of times); 

YANG ‘011 teaches receiving from the base station repetition transmission of a fourth message including a contention resolution (par. 123, 125, repeatedly transmitting Msg4).

LEE et al. (US 20110292893) teaches contention resolution message includes interval period information (par. 88). 
However, the prior art of record fails to teach “wherein the fourth message is configured to have a field that indicates a second repetition level; and wherein the second repetition level is indicative of the uplink repetition level and the downlink repetition level which are to be used in performing repetition transmissions between the base station and the user equipment after the random access procedure” in the claims as a whole. 

Claims 2-9, 11, 13-20, 22, 24, 25, 27, 28 are allowed because of the dependency on the allowed claims. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

TSUBOI et al. (US 20170366999) teaches receiving from the base station repetition transmission of a fourth message including a contention resolution (par. 120, the number of reception repetitions of the contention resolution message; par. 172, the number of reception repetitions of the contention resolution message…configured to be the number of repetitions configured in the random access response message); wherein the fourth message is configured to have a field that indicates a second repetition level (par. 174, the information about the number of transmission repetitions and reception repetitions for each channel may be defined as a plurality of sets, or may be broadcast from the base station device 3 as the system information…the information indicating which set the terminal device 1-1 employs…notified through the random access response message or contention resolution message); and wherein the second repetition level is indicative of the uplink repetition level and the downlink repetition level which are to be used in performing repetition transmissions between the base station and the user equipment (par. 174, The number of transmission repetitions of the physical uplink shared channel PUSCH or the number of reception repetitions of the physical downlink shared channel PDSCH after completion of the random access procedure may be configured to correspond to the random access preamble). However, the earliest priority date does not meet the requirement to quality as prior art. 

NGUYEN et al. (20140050213) teaches uplink data may be transmitted to the BS following contention resolution, the uplink transmission utilizing the first timing advance information when the first timing advance information is within the valid time period for the first timing advance information, and the second timing advance information when the valid time period for the first timing advance information has expired (fig. 7, par. 55).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        10/23/2021